Citation Nr: 0909696	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-37 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for post 
traumatic strain, fifth finger right hand.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

Appellant is a veteran who served on active duty from June 
1979 to April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Regional Office (RO) in 
Buffalo, New York rating decision, which granted the 
Veteran's claim for service connection for post traumatic 
strain, fifth finger right hand, and assigned a 10 percent 
disability rating.


FINDING OF FACT

The Veteran's right little finger disability is manifested by 
limitation of motion and pain.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for post traumatic strain, fifth finger right hand have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5024 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

In this case, the claim is a "downstream" issue in that it 
arose from the initial grant of service connection.  Prior to 
the rating decision granting service connection, the RO 
issued a notice letter in February 2007 that fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran 
was advised that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims.  This letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The letter also explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the Veteran that, to 
substantiate a claim, the Veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the Veteran's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the Veteran is rated if 
entitlement to a higher disability rating would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the Veteran an appropriate VA examination in 
June 2007 with respect to his little finger condition, as 
well as a subsequent August 2008 VA examination to clarify 
the nature and etiology of a secondary ulnar nerve 
disability.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's right little finger condition since he was last 
examined.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2007 VA examination report is thorough and 
supported by VA outpatient treatment records.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

The Veteran's post traumatic strain, fifth finger right hand, 
is currently rated 10 percent under Diagnostic Code 5024, for 
an otherwise noncompensable degree of limitation of motion 
verified by objective evidence of symptoms such as painful 
motion.  The Veteran alleges his right little finger 
disability warrants a greater rating.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008).  Percentage evaluations are determined by comparing 
the manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, supra.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. 
§ 4.45.  

As mentioned above, the Veteran's post traumatic strain, 
fifth finger of the right hand is rated under Diagnostic Code 
(DC) 5024, based on limitation of motion.  DC 5024 is to be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative, under DC 5003.  38 C.F.R. § 4.71a, 
DC 5024 (2008).  DC 5003 provides that degenerative arthritis 
established by x-ray findings is to be evaluated on the basis 
of limitation of motion under the appropriate DC for the 
specific joint or joints involved.  Under Diagnostic Code 
5230, limitation of motion for the ring or little finger 
warrants a noncompensable evaluation.  When, as here, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DC, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assignable for x-ray evidence of involvement of arthritis of 
two (2) or more major joints or two (2) or more minor joint 
groups.  A 20 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of two (2) or more major 
joints or two (2) or more minor joint groups, with occasional 
incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2008). 

The Veteran complains of pain in his right hand radiating up 
the arm, numbness of the right little finger, and weakened 
grip strength in his right hand.  The Veteran claims that he 
has lived with these symptoms since injuring his right little 
finger in 1980 in the service.  The Veteran is right-hand 
dominant and claims his condition makes him unemployable, as 
he is "unable to complete simple physical tasks."  

The Veteran underwent two (2) treatment periods for his right 
little finger while in service.  In July 1979, the Veteran 
presented with swelling and "moderate" limited range of 
motion of the right little finger, as well as pain and 
limited range of motion.  The Veteran received an x-ray of 
the right little finger, which was negative for 
abnormalities.  The Veteran received a splint for the right 
hand.  The records did not discuss etiology of the injury.  
In August 1980, the Veteran again presented with a laceration 
of the right little finger, including the extensor mechanism, 
incurred when the Veteran put his hand through a window 
during a fight.  The Veteran's right little finger was 
sutured and placed in a cast.  In October 1980, the Veteran's 
cast had been replaced with a splint and he demonstrated full 
range of motion, good grip strength, and minimal tenderness.  
At this time, the examiner cleared the Veteran for return to 
full active duty, using the splint as needed.  The Veteran's 
separation examination in April 1981 noted a scar on the 
Veteran's right hand, but was otherwise unremarkable with 
testing demonstrating normal strength and range of motion in 
the upper extremities.

Following service, the Veteran reports no treatment for his 
right little finger condition until after filing his claim 
for benefits.  In June 2007, the Veteran was seen at the VA, 
where he complained of right hand pain and right hand tendon 
inflammation.  Examination notes indicated decreased range of 
motion in the right hand and right little finger.  Based on 
this examination, in July 2007, the RO granted the Veteran's 
claim for service connection for post traumatic strain of the 
fifth finger of the right hand and gave an initial rating of 
10 percent.

The Veteran alleged within his notice of disagreement with 
the July 2007 rating decision that his pain was not confined 
to the right little finger, but included his entire right 
hand and arm.  Therefore, the Veteran underwent a 
neurological examination, in October 2007, wherein he noted a 
decrease in hand pain with the use of a brace and that he 
took no medication for his hand pain.  Examination revealed 
decreased sensation in the right little finger to light touch 
and pinprick.  The notes also reported weakness of finger 
abductor muscles on right hand, adductor pollicis muscle, and 
other intrinsic muscles of hand and finger, aggravated by 
pain and weather changes.  Contemporaneous x-rays showed a 
slight deformity to the fifth metacarpal of the right hand 
and a small opaque foreign body in soft tissue near the 
proximal fourth finger on the ulnar aspect.  The examiner 
concluded that the Veteran suffered from a right ulnar nerve 
injury, secondary to his original injury to the right little 
finger.  

During a subsequent August 2008 examination, the Veteran 
reported consistent numbness, burning, tingling, and 
decreased sensation in his right hand.  He also reported 
severe paresthesias, radiating up the arm.  As a result, the 
Veteran claimed difficulty in using his right arm and 
difficulty gripping objects with the right hand.  Examination 
noted slight weakness in the right wrist flexors and 
extensors and more pronounced weakness of the muscles of the 
right hand.  The examiner also noted edema, atrophy, 
dystrophic changes to the right hand, decreased sensation in 
the right upper extremity, and absent deep tendon reflexes in 
the right upper extremity.  The examiner concluded that the 
Veteran suffered from a right ulnar nerve lesion, secondary 
to his service-connected post traumatic strain of the right 
little finger.

In October 2008, the Veteran was again examined on an 
outpatient basis, and his complaints and the findings 
mirrored those of August 2008.  Based on this evidence, the 
RO in November 2008, granted service connection for a right 
ulnar nerve lesion, secondary to the post traumatic strain of 
the fifth finger of the right hand, and assigned a 10 percent 
rating.  To date, neither the Veteran nor his representative 
have expressed disagreement with the disability rating 
assigned in that decision.  In fact, the only subsequent 
correspondence received by the RO was a VA Form 646, 
Statement of Accredited Representation in Appealed Case, 
dated in February 2009, which did not reference the 10 
percent rating assigned for a right ulnar nerve lesion.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As noted 
above, the Veteran is already separately evaluated for a 
right ulnar nerve lesion.  This issue is not properly before 
the Board and, therefore, entitlement to an evaluation in 
excess of the 10 percent currently assigned for that 
disability may not be considered herein.

As to the issue currently on appeal, the Board finds that the 
Veteran's current rating of 10 percent for limitation of 
motion under DC 5024 is appropriate.  In order to receive a 
20 percent rating under DC 5024, the Veteran must exhibit 
limitation of motion of two (2) or more major joints or two 
(2) or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no evidence in this 
case of incapacitating exacerbations attributable directly to 
the Veteran's musculoskeletal disability of the right little 
finger.  The Veteran, therefore, is receiving the highest 
applicable rating under DC 5024.  

In addition, no other applicable diagnostic code would 
warrant an increased rating in this case.  DC 5230 
specifically contemplates limitation of motion in the ring or 
little finger. Under that code, as noted above, no 
compensable evaluation is warranted for any degree of motion 
in either of those fingers.  38 C.F.R. § 4.71a, DC 5230 
(2008). 
 
No other arguably applicable diagnostic code would provide a 
higher rating. Ankylosis in the major or minor little finger 
or ring finger is rated non-compensable under DC 5227.  38 
C.F.R. § 4.71a, DC 5227 (2008).  Extremely unfavorable 
ankylosis is to rated as amputation under DC 5156, but 
neither code is applicable here because the Veteran's finger 
is not ankylosed (frozen) or amputated. 
 
The Board has also considered functional loss.  The June 2007 
and August 2008 examinations indicated limited range of 
motion due to pain.  The Veteran also reports weakened 
movement, pain in movement, atrophy, and edema.  In August 
2008, for example, the examiner rated the Veteran's right 
hand grip strength as 3 out of 5, meaning that the muscles 
are strong enough to move the joints against gravity.  
Primarily, however, both the Veteran and his physicians have 
attributed his functional loss to pain and limited motion, 
which is precisely on what his current rating is based.  
Accordingly, any functional limitations have already been 
considered in the current rating.  Cf. DeLuca, supra.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted in this case.  The extraschedular 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

The facts of this case do not show that the service-connected 
post traumatic strain, fifth finger right hand, has resulted 
in marked interference with his employment or require 
frequent periods of hospitalization at any time during the 
current appeal.  The Veteran claims that he cannot maintain 
employment for an extended period of time because he is 
unable to perform many physical tasks.  The claims file does 
contain information from two (2) former employers discussing 
the Veteran's past employment.  The information provided 
notes, as to one (1) former employer, that the Veteran 
claimed to be unable to perform the job because of a 
disability.  The notation, therefore, suggests that the 
Veteran resigned voluntarily and was not terminated for being 
unable to perform the duties of the position, as the Veteran 
has claimed.  In the second instance, the notation explicitly 
states that the Veteran voluntarily quit, in this case 
because of the "environment."  Furthermore, those symptoms 
identified by the Veteran as primarily interfering with his 
employability have been attributed on VA examination to the 
ulnar nerve disability, which is not under consideration in 
this appeal.  There is also no record in the file, nor does 
the Veteran assert, significant periods of hospitalization 
affecting his employability.   
 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the Veteran has not shown in this case is that 
the service-connected deformity of the left little finger has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case.

In summary, the medical evidence indicates the Veteran has 
moderate limitation of motion of the right little finger due 
to pain.  No medical evidence indicates ankylosis or periodic 
incapacitation of the right little finger.  The evidence 
simply does not warrant an increased rating under DC 5024 or 
any other arguably applicable diagnostic code.  

As shown above, and as required by Schafrath, supra, the 
Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the Veteran.  In this case, the Board finds no provision 
upon which to assign a rating greater than 10 percent for the 
Veteran's post traumatic strain, fifth finger right hand.

ORDER

Entitlement to a rating in excess of 10 percent for post 
traumatic strain, fifth finger right hand, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


